COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTION FOR REHEARING

Appellate case name:         William David Golden v. Janet Sue Golden

Appellate case number:       01-09-00735-CV

Trial court case number: 2008-67084

Trial court:                 245th District Court of Harris County

Date motion filed:           February 28, 2013

Party filing motion:         William David Golden


        It is ordered that the motion for rehearing is denied.


Justice’s signature: /s/ Rebeca Huddle
                      Acting for the Court

Panel consists of Justices Keyes, Sharp, and Huddle.


Date: May 3, 2013